Porter, J.,
delivered the opinion of the s court. The petitioner claims gH80 39 cents, A ■ . - the balance due for lumber placed in the 1 hands of Dix during his life time for sale. °
The general issue was pleaded, and the court being of opinion the plaintiff had not made out his case, nonsuited him. He appealed.
The evidence in support of the plaintiff’s demand, is contained in the deposition of a single witness, who swears that he purchased lumber of Dix during his life time to the amount of $112 75 cents, for which he gave his note, and that since the death of Dix, his executors have recovered judgment, and sold property to satisfy the full amount of said note. That at the time the witness purchased the lumber there was a large quantity of it belonging to Bird in the hands of Dix,
This testimony is not explicit as to the fact of the money being made on the sale of the *255witnesses property, it rather conveys the idea „ , . . , , , ... it was not, but taken with the allegation in the petition, that the executors had sold property to satisfy the judgment on a credit of twelve months, it leaves, little doubt that such is the real state ofthe case.
. Lobdell for the plaintiff, Preston for the defendant.
On this testimony we are unable to say the court below erred. The quantity of lumber in the hands of Dix is not stated, so as to enable the court to give judgment for any specific sum. The amount sold ant! recovered does not appear to have.been yet collected, and unless the factor was responsible in his private capacity for selling it improperly (which is not pretended here) the estate of Dix cannot be made to pay it, before the money is received».
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.